—Judgment, Supreme Court, New York County (James Leff, J.), rendered January 31, 1991, convicting defendant, after a jury trial, of two counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years for each first degree robbery conviction and IVi to 15 years for each second degree robbery conviction, unanimously affirmed.
Since defendant’s appearance had changed from the time of his arrest, his arrest photograph was relevant to the issue of identification and properly admitted (People v McCorkel, 164 AD2d 799). And since it was clearly established that the photograph was taken at the time of defendant’s current arrest, it could not have alerted the jury to the fact that he had a prior criminal record (supra).
Read as a whole, the court’s identification and reasonable doubt charges informed the jury of the correct rule to apply in arriving at its verdict (People v Canty, 60 NY2d 830, 832). The mere use of "wavering minds” language in a reasonable doubt charge does not warrant reversal where the charge as a whole correctly conveyed the meaning of a reasonable doubt (see, People v Fox, 72 AD2d 146, 147).
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross and Asch, JJ.